Citation Nr: 0419586	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  94-21 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for surgical face 
trauma with scars.

3.  Entitlement to service connection for a disorder 
manifested by loss of strength, claimed as secondary to 
service-connected hypertension.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gastroenteritis.

5.  Entitlement to an initial rating higher than 30 percent 
for chronic active hepatitis C, with chronic pancreatitis.

6.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus. 

7.  Entitlement to an increased rating for arterial 
hypertension, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling.

9.  Entitlement to an effective date earlier than June 11, 
1997, for a grant of nonservice-connected disability pension 
benefits.

10.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Melba N. Rivera, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1974 to February 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan, Regional Office (RO).   

In June 2003, a hearing was held at the RO before the 
undersigned acting Veterans Law Judge.  The Board notes that 
the issues listed at the beginning of the hearing transcript 
included entitlement to service connection for pancreatitis 
and a liver disorder.  However, after completing review of 
the claims files, the Board has noted that the RO granted 
service connection for chronic active hepatitis with chronic 
pancreatitis, rated together as 30 percent disabling, in a 
decision of March 1999.  Therefore, the issues of service 
connection for a liver disorder and pancreatitis have already 
been resolved in the veteran's favor and are no longer on 
appeal.  The Board further notes that during the hearing held 
in June 2003, the veteran's attorney indicated that they did 
not desire to continue to appeal the ratings for his service-
connected hemorrhoids and conjunctivitis.  Accordingly, those 
issues have been withdrawn and are no longer before the 
Board.  

Additionally, the Board has re-characterized the fourth issue 
listed on the first page of this remand as an issue involving 
a petition to reopen a claim of entitlement to service 
connection for gastroenteritis based on the submission of new 
and material evidence.  The veteran's original claim for this 
disability was denied by the RO in a September 1981 rating 
decision that was not appealed and is therefore final.  In an 
October 1993 rating decision, the RO again denied the 
veteran's claim.  Having received a timely notice of 
disagreement with this decision, the RO issued a statement of 
the case in May 1994, correctly listing the issue as one 
involving the requirement of the submission of new and 
material evidence.  While a May 1995 supplemental statement 
of the case gives the impression that the RO reopened the 
claim, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal irrespective of the 
RO's action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Accordingly, the appropriate characterization of 
this issue is as listed on the first page of this remand. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim, and which portion of any such information 
or evidence is to be provided by the claimant and which 
portion, if any, the VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. §§ 5102 and 5103.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also 
Charles (John) v. Principi, 16 Vet. App. 370 (2002).  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the case must be remanded because the 
requirements of the VCAA have not been met.  In particular, 
it appears that none of the documents of record conforms to 
the notice requirements of 38 U.S.C.A. § 5103(a).  The 
veteran has not been given a VCAA notification letter which 
explains the information and evidence necessary to 
substantiate his claims and indicates which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, the VA will attempt to 
obtain on behalf of the claimant, nor has he been asked, as 
required by regulation, to provide any additional information 
and/or evidence that may be pertinent to the matters on 
appeal.

In addition, the regulations provide that upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from State 
or local governments, private medical care providers, current 
or former employers, and other non-Federal governmental 
sources.  Such reasonable efforts will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  A follow-up 
request is not required if a response to the initial request 
indicates that the records sought do not exist or that a 
follow-up request for the records would be futile.  If VA 
receives information showing that subsequent requests to this 
or another custodian could result in obtaining the records 
sought, then reasonable efforts will include an initial 
request and, if the records are not received, at least one 
follow-up request to the new source or an additional request 
to the original source.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board's review of the claims files reveals that 
additional evidence exists which has not been obtained.  In 
this regard, the Board notes that the veteran's testimony is 
to the effect that he has received ongoing VA treatment for 
his claimed disabilities.  However, his treatment records 
have not been requested for several years.  The Board also 
notes that the veteran testified that he received treatment 
for a psychiatric disorder within a year of service from a 
"Dr. Converse," and that he has been receiving private 
psychiatric treatment from a "Dr. Julio Marrero-Guadalupe."  
These records have not been obtained.  The Board also notes 
that the veteran testified that he submitted a claim for 
Social Security disability benefits.  Although the claim was 
denied, the Social Security Administration may have relevant 
medical evidence.  Efforts to obtain such records should be 
accomplished.

The Board also notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  In the present case, the veteran's 
most recent VA disability evaluation examinations were 
conducted in 1998.  Those examination reports are too old to 
allow the proper review of the current level of disability.  
The Board also finds that additional examinations would allow 
an opportunity to obtain nexus opinions which would be useful 
in resolving the veteran's claims for service connection.  
Accordingly, new examinations are required.  

Finally, the Board notes that the veteran's representative 
has submitted additional items of evidence which have not yet 
been considered by the RO.  Those records must be reviewed by 
the RO prior to review by the Board.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO/AMC should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 and the 
implementing regulations are fully 
complied with and satisfied.  The 
required notice to the veteran should 
include a statement as to the information 
and evidence necessary to substantiate 
his claims, and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
him.  The notice should also invite the 
veteran to submit any evidence in his 
possession that has not yet been 
submitted to VA and is pertinent to any 
of the claims on appeal.  See 38 C.F.R. 
§ 3.159(b)(1).

2.  The RO/AMC should secure copies of 
the records reflecting VA medical 
treatment (both inpatient and outpatient) 
furnished to the veteran since April 
2002, to include any mental health 
records.  (If necessary, the RO/AMC 
should ask the veteran to identify the 
specific VA medical facilities in Puerto 
Rico where he has been treated.)  For all 
records maintained by a federal 
department or agency, such as any VA 
treatment records, VA must continue its 
efforts until all records are obtained or 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented. 

3.  The RO/AMC should ask the veteran to 
provide a complete, current address for 
Dr. Julio Marrero-Guadalupe, who 
according to the veteran's testimony at 
his June 2003 travel board hearing, had 
provided him with psychiatric care as 
recently as two months prior to the 
hearing.  The veteran should also be 
asked to clarify the dates of treatment 
received from Dr. Marrero-Guadalupe.  
After obtaining the necessary release, 
the RO/AMC should secure copies of these 
records, and associate the records with 
the veteran's claims folders.

4.  The RO/AMC should also ask the 
veteran to supply the full name of a 
"Dr. Converse" who, according to his 
June 2003 testimony, provided him with 
psychiatric treatment in Alaska sometime 
in 1981.  The veteran should be asked to 
clarify the actual dates of treatment 
and, if possible, furnish a current 
address for this private physician.  If 
the necessary identifying information is 
obtained, the RO/AMC should then, having 
secured the necessary release, obtain 
copies of records from this private 
physician, and associate the records with 
the veteran's claims folders.

5.  The RO/AMC should also ask the 
veteran to supply the names and addresses 
of any other private health providers 
whose records have not yet been submitted 
for VA's consideration and which may be 
pertinent to any of the claims on appeal.  
The veteran should be asked to specify 
the dates of treatment in each case.  
Having obtained the necessary releases, 
the RO/AMC should obtain copies of 
records from all identified private 
medical health providers, and associate 
the records with the veteran's claims 
folders.

6.  The RO/AMC should ask the veteran to 
provide the date (or approximate date) 
when he reportedly submitted a claim for 
Social Security Administration (SSA) 
benefits.  Thereafter, the RO/AMC should 
obtain from the SSA copies of all records 
pertinent to the veteran's claim for SSA 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.  Again, VA must continue its 
efforts until all records are obtained or 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain them would be futile.  
If no such records exist, this should be 
documented.  

7.  Once the above additional medical 
records have been secured and made part 
of the claims files, the veteran should 
be afforded a VA general medical 
examination to determine the nature and 
etiology of the claimed surgical face 
trauma, with scars, and a disorder 
claimed as manifested by loss of 
strength, for both of which the veteran 
seeks service connection.  The claims 
folders should be made available to the 
examiner for review.  The examiner should 
offer an opinion as to whether the 
veteran has scars or any other residuals 
of the claimed inservice surgical face 
trauma, and if he does, whether it is at 
least as likely as not (i.e., more than 
50 percent probability) that this 
disability is causally related to 
service.  The examiner should also offer 
an opinion as to whether the veteran has 
developed a disability manifested by loss 
of strength, and if he does, whether it 
is at least as likely as not (i.e., more 
than 50 percent probability) that that 
disability is causally related to 
service, or secondary to his service-
connected hypertension.  All opinions 
must be supported by complete rationale, 
and the examiner should indicate in the 
report whether he or she reviewed the 
claims folders as requested.

8.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of the claimed 
psychiatric disability for which he seeks 
service connection.  The claims folders 
should be made available to the examiner 
for review.  The examiner should identify 
all psychiatric disabilities diagnosed 
and, for each disability, offer an 
opinion as to whether it is at least as 
likely as not (i.e., more than 50 percent 
probability) that the disability is 
causally related to service.   The 
psychiatrist should also be asked to 
express an opinion as to the impact, if 
any, that the service-connected 
disabilities produce on the veteran's 
industrial capabilities.  Specifically, 
he or she should state whether the 
service-connected disabilities render the 
veteran unable to secure or follow a 
substantially gainful occupation (i.e., 
essentially whether they render him 
totally unemployable).  The examiner 
should be informed that the veteran is 
currently service-connected for:  chronic 
active hepatitis, due to hepatitis C, 
with chronic pancreatitis (30 percent 
disabling); diabetes mellitus, type II 
(20 percent disabling); hemorrhoids (20 
percent disabling); conjunctivitis (10 
percent disabling); arterial hypertension 
(10 percent disabling); and sinusitis (10 
percent disabling).  His combined rating 
is 70 percent.  All opinions must be 
supported by complete rationale, and the 
examiner should indicate in the report 
whether he or she reviewed the claims 
folders as requested.

9.  The veteran should also be afforded 
VA hepatitis, diabetes, hypertension, and 
sinusitis medical examinations to 
determine the current severity of those 
disabilities.  The claims folders must be 
made available to the examiners for 
review in each case.  The examiners 
should offer assessments of the current 
severity of the disabilities utilizing 
the relevant rating criteria, to include 
opinions of the degree, if any, that the 
examined disability, in combination with 
the other service-connected disabilities, 
produces on the veteran's industrial 
capabilities.  All opinions must be 
supported by complete rationale, and the 
examiner should indicate in the report 
whether he or she reviewed the claims 
folders as requested.

10.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained, to include the evidence 
received from the veteran's private 
attorney in March 2004, and determine 
whether the benefits sought on appeal may 
now be granted.  If either of the 
benefits sought on appeal remain denied, 
the appellant and his private attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The purpose of this REMAND is to cure procedural defects and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of this case, either favorable 
or unfavorable, at this time.  The veteran is free to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The veteran is hereby further notified that, while no action 
is required of him until he is so notified, it is his 
responsibility to report for scheduled examinations and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of a claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 


